Case 21-03000-sgj Doc 48-18 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 2




                           EXHIBIT SSSSS
                                              Case 21-03000-sgj Doc 48-18 Filed 01/25/21                                         Entered 01/25/21 18:52:30                           Page 2 of 2




From:                                              Brad Gianiny <bgianiny@jefferies.com>
Sent:                                              Thursday, December 31, 2020 4:04 PM
To:                                                James Seery; CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; James Romey; JSowin@highlandcapital.com;
                                                   Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com; Steven Haltom
Subject:                                           Jefferies recap


SKY‐ sld 4300 @ 31.3515

AVYA‐ sld 20k @ 19.1442

NHF‐ sld 10k @ 10.5997


Brad Gianiny
Equity Sales Trader
Jefferies LLC
520 Madison Avenue, 2nd Floor
New York, NY 10022
W: 212‐284‐2291
C: 770‐366‐6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/




Jefferies archives and monitors outgoing and incoming e‐mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of this
email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for any errors
or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.




                                                                                                                           1
